DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for No. 17/189111 on April 25, 2022. Please note Claims 1-20 are pending and have been prosecuted.
 
America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
3.	The terminal disclaimer filed on 04/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9632572, U.S. Patent No. 10218895 and U.S. Patent No. 10936022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
4.	The nonstatutory double patenting rejection is hereby withdrawn since the terminal disclaimer filled on April 25, 2022 overcomes the rejection.


Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
Im et al. (US 20130050425 A1) discloses the first depth camera 50 and the second depth camera 40 mounted on the rim of the display apparatus 60; and a controller operatively connected to the camera system, the controller configured to select at least one of a first field of view and a second field of view of the camera system according to a gesture recognition mode of the apparatus (Figs. 14-16).
Ogura et al. (US 20140132738 A1) discloses a lens control device with a first optical system having a first optical axis and including a first image stabilizer lens that is configured to be able to shift in a direction that intersects with the first optical axis; a second optical system having a second optical axis that intersects with the first optical axis and including a second image stabilizer lens that is configured to be able to shift in a direction that intersects with the second optical axis; and a controller being configured to: (i) adjust a position of a point of convergence by shifting the first and second image stabilizer lenses; (ii) set image stabilization working ranges for an image stabilization with respect to the position of the point of convergence; and (iii) shift the first and second image stabilizer lenses within the set working ranges (Fig. 8).
Bell et al. (US 8035624 B2) discloses the use of Fresnel lenses to eliminate distortion in a two-camera system.
Baldwin (US 20070014466 A1) discloses the imaging device includes a first Fresnel lens/prism for directing light from the first light source toward the object from a first direction and a second Fresnel prism for directing light from the second light source toward the object from a second direction (Figs. 2-4).
None of the prior art, made of record, singularly or in combination, teaches or fairly suggests “a camera mounted to the display with optical axis facing within 20 degrees of tangential to the vertical axis of the display; at least one optical element that redirects the optical axis of the camera, giving the camera a field of view that covers at least 45 to 80 degrees from tangential to the vertical axis of the display; and a camera controller coupled to the camera that compensates for redirection by the optical element and determines a position of at least one control object within the field of view of the camera”.
Independent claims 8 and 15 each recites the similar limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693